Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 10/10/2022.

The status of the claims is as follows:
	Claims 2-5, 13-14, and 25 have been cancelled;
	Claims 23-24 and 26-36 are withdrawn from consideration; and
	Claims 1, 6-12, and 15-22 are herein addressed in detail below.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 12, the claims imply that the automatic door hinge operator system that both opens and closes a door is controlled by rotation of the spool having a pull wire and the rotation of the spool in one direction opens the door and that rotation of the spool in an opposite direction closes the door.  How can the spool and wire, when rotated upon the door closing, move the door towards a closed position?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-12, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 16, and claim 12, line 15, the phraseology “as desired” is indefinite and fails to positively claim the applicant’s invention.  Exactly what is meant by “as desired”?  Clarification is requested.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s)  1, 12, and 15 (note: with respect to claims 12 and 15-22, assuming that the applicant is attempting to claim that a “closing element” constitutes a biasing hinge per se that allows the system to “close the door” as disclosed in the specification) is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/31677 to Sauveur in view of Bizek (5,533,234).
WO 96/31677 to Sauveur discloses a non-contact, automatic door hinge operator system comprising a spool motor mechanism (2) mounted on a wall (A) adjacent a hinge edge side of a door B), the spool motor mechanism (2) having a rotating spool portion slightly set off from the wall, a controller (the tension spring), an access point (4) located on the door from the spool mechanism adjacent a swinging edge side of the door, a pull wire (a “continuous loop” is broadly recited without specifically stating how and where the ends of the wire are attached) wound onto the rotating spool portion (2) having a distal end extending to and on the door (B), and a coupling means (at element 4) attached to the door ; wherein the door has an open position and a closed position with the controller causing rotation of the spool portion which allow retraction or extension of the wire (3) to thereby allow the swing door to be opened via the wire and releasing of wire upon the spool allows the door to be closed.
WO 96/31677 to Sauveur fails to disclose a biasing hinge that biases the door to a closed position (claim 4) or an opened position.
Bizek (5,533,234) discloses a hinge that provides a biasing means for a swing door to either an open or closed position (see passage below).

    PNG
    media_image1.png
    60
    870
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the door hinge system of WO 96/31677 to Sauveur with a biasing hinge (either towards an open or closed position) as taught by Bizek (5,533,234) since biasing hinges are well known in the art in assisting the swinging movement of the door between either an open or closed position and thus decreases the amount of force to move the door in the desired direction.  Furthermore, the system of WO 96/31677 to Sauveur would operate equally as well when utilizing a biased hinge.

Claim(s) 6-11 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/31677 to Sauveur in view Bizek (5,533,234) and further in view of Kashef et al. (2015/0382198).
WO 96/31677 to Sauveur fails to disclose a specific control that uses a sensor switch (claims 6 and 16), a voice actuated means (claims 7 and 17), a mobile device/app (claims 8 and 18) which sends signals (claims 9 and 19) sent by radio frequency (claims 10 and 20) to control a device (i.e., controlling movement of the spool per se.) (claims 11 and 21-22).
	Kashef et al. (2015/0382198) disclose a portable/wireless device(s) that sends radio frequency signals via an app on a phone that switches/controls devices via voice actuation and more specifically controls movement of closures remotely (see paragraph [0118]).
	It would have been obvious before the effective filing date of the claimed invention to provide the system of  WO 96/31677 to Sauveur with a remote-control device with extended features that allows the control of a closure from afar as taught by Kashef et al. (2015/0382198) since remote operation is well known as well as providing a convenience to operating devices remotely thereby saving time, effort, and money.  Furthermore, the system of WO 96/31677 to Sauveur would operate equally as well when utilizing a remote-control device to operate the opening/closing of a closure/door.

Applicant’s arguments with respect to claim(s) 1, 6-12, and 15-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634